"'   ~-.
                                                                                                                                                                    \(')
           AO 2458 (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified)                                                                       Pagel ofl



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                               (For Offenses Committed On or After Noven1ber I, 1987)
                                           v.

                                   Ernesto Perez-Robles                                        Case Number: 3:19-mj-21781

                                                                                              Thomas S Sims
                                                                                              Defendant's Attorney


           REGISTRATION NO. 83374298

           THE DEFENDANT:
            181 pleaded guilty to count(s) 1 of Complaint
                                                      ~----"------------------------~

             D was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                    Nature of Offense                                                                   Count Number(s)
           8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1

             D The defendant has been found not guilty on count(s)
                                                                                      ------------------~

             D Count(s)                                                                         dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           D TIME SERVED                                ~                 30                          days

             181 Assessment: $10 WAIVED 181 Fine: WAIVED
             181 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                                                               charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesday, May 1, 2019
                             c==~ (_~~                                                       Date of I.!11position of Sentence

                                c ~c_r===-
            Received       DUSM--                  I              F~L.EQ                     ~!,~tJ[!\tii'.J~filcl/,,f,/~ff~==:-------
                                                                  MAY 0 1 2019
                                   CLERK, U.c~. D::: r.cucr COURT
             Clerk's Office CopyIsournER:' 01sm1cr oF CALIFORNIA                                                                             3:19-mj-21781
                                                   BY                               DEPUTY
